NO. 07-07-0484-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL D

                                 JULY 14, 2008
                        ______________________________

                             SALVADOR ELISO PENA,

                                                            Appellant

                                          v.

                              THE STATE OF TEXAS,

                                                    Appellee
                      _________________________________

             FROM THE 181ST DISTRICT COURT OF POTTER COUNTY;

                 NO. 55,243-B; HON. JOHN B. BOARD, PRESIDING
                       _______________________________

                               Memorandum Opinion
                         _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

      Salvador Eliso Pena (appellant) appeals his conviction for possessing a controlled

substance.   Through one issue, he contends that the trial court erred by admitting

testimony that violated Rule 404(a) of the Texas Rules of Evidence. The testimony

consisted of a witness answering (after being asked how she knew appellant) that she

knew him through “the dope game.”       This comment was deemed objectionable by

appellant because it interjected an extraneous offense, its relevance was outweighed by
its undue prejudice, and it constituted a “general characterization of . . . [his] character.”

The grounds raised on appeal include the latter, i.e. character, due process, and equal

protection and no more. We affirm the judgment.

       To the extent that appellant now contends that he was denied both due process and

equal protection by the trial court’s decision to overrule his objection, we note that those

grounds went unmentioned below. Consequently, they were waived. See Broxton v.

State, 909 S.W.2d 912, 918 (Tex. Crim. App.1995) (stating that the grounds urged on

appeal must comport with those mentioned at trial, otherwise they are waived).

       Regarding the reference to the “dope game” as an improper attack upon appellant’s

character, we immediately note that the witness did not say appellant was involved in

selling or buying dope. Rather, she said she simply knew him from the “dope game.” So,

whether the comment can be read as attributing to appellant a bad character (or a

penchant for engaging in the drug trade) is less than clear.

       Nonetheless, after the utterance, the witness was asked to explain how long she

knew appellant. So too did the prosecution return to the subject of the “dope game” and

asked the witness if she was participating in that. She answered yes. She also admitted

to selling drugs. Following this, the prosecutor asked: “[w]as it in the course of that - - and

I’ll call it a business relationship as well as a personal relationship, is that how you became

associated with [appellant].” To that she answered “yes, sir,” without objection from

anyone. The latter circumstance, coupled with the lack of any prior request from appellant

for a running objection to the purported effort to link appellant to the “dope game” is

problematic. This is so because unless one obtains a running or continuous objection from

the court about objectionable matter, he must complain each time that matter reappears;

                                              2
if he does not, then the complaint is waived. Lajoie v. State, 237 S.W.3d 345, 350 (Tex.

App.–Fort Worth 2007, no pet.). So, since appellant did not again object when the

prosecutor returned to the topic of the “dope game” and asked if that was how she became

associated with appellant, the latter waived his complaint.

      Accordingly, we overrule the issue and affirm the judgment.



                                                Brian Quinn
                                                Chief Justice


Do not publish.




                                            3